DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification on page 2 recites “(3) transforming a two-side chance-constrained optimization model in step (1) into a deterministic optimization model”, which causes a confusion because there is no “two-side chance-constrained optimization model” introduced in the step (1).
Appropriate corrections are required.

Claim Objections
In claim 1, the phrase “hyperbolic tangent function approximation” should be amended to “a hyperbolic tangent function approximation”.
In claim 2, the phrase “wherein step (1)” should be amended to “wherein the step (1)”; the phrase “(1) establishing the objective function” should be amended to “(1) the establishing the objective function”; the phrase “a sum of power generation cost, positive spinning reserve capacity cost and negative spinning reserve capacity cost” should be amended to “a sum of a power generation cost, a positive spinning reserve capacity cost and a negative spinning reserve capacity cost”.
In claim 3, the phrase “wherein step (2)” should be amended to “wherein the step (2)”.
In claim 4, the phrase “wherein step (4)” should be amended to “wherein the step (4)”; the phrase “the approximate expression (17)” should be amended to “the formula (17)”; the phrase “the approximate expression (18)” should be amended to “the formula (18)”; the phrase “solving the two-side stochastic dispatching model based on hyperbolic tangent function approximation” should be amended to “solving the two-side stochastic dispatching model based on the hyperbolic tangent function approximation”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a limitation “a reserve demand constraint and a power flow constraint in step (1)”, which causes ambiguity. It is unclear if the recited “constraint” refers to a new constraint, or refers to the “constraints” introduced in step (1). For continuing examination purpose, this limitation has been construed as “a reserve demand constraint and a power flow constraint of the constraints in step (1)”.
Claim 1 also recites a limitation “a Gaussian mixture distribution satisfied by a random variable, appearing in the constraints”, which causes confusion. It is unclear how a Gaussian mixture distribution is “satisfied by a random variable”. It is also unclear what appears in the constraints. For continuing examination purpose, this limitation has been construed as “a Gaussian mixture distribution of a random variable[[ ,]] appearing in the constraints”.
Claim 1 also recites a limitation “a two-side chance-constrained optimization model in step (1)”, which causes ambiguity. There is no “two-side chance-constrained optimization model” introduced in step (1). For continuing examination purpose, this limitation has been construed as “the two-side stochastic dispatching model in step (1)”.
Claims 2-4 are also rejected since they depend on claim 1 and have inherited the same deficiencies. 
In claims 2 and 3, the recited limitation “all renewable energy power stations” is unclear, and should be amended to “all of the renewable energy power stations”.
In claim 2, the recited limitation “a reserve demand constraint in response to fluctuations” is unclear, and should be amended to “[[a]] the reserve demand constraint in response to fluctuations”; the recited limitation “a  power flow constraint of the power grid” is unclear, and should be amended to “[[a]] the  power flow constraint of the power grid”.
In claim 3, the recited limitation “a cumulative distribution function of a random variable” is unclear, and should be amended to “[[a]] the cumulative distribution function of [[a]] the random variable”.
In claim 4, the recited limitation “the chance-constrained stochastic economic dispatching” lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as “[[the]] a chance-constrained stochastic economic dispatching”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“thermal power unit” and “thermal power units” in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Regarding claim 1, 
Step 1: The claim recites a method, which belongs to the statutory categories of invention.
Step 2A Prong One: The claim recites limitations “(1) establishing a two-side stochastic dispatching model based on a hyperbolic tangent function  approximation, wherein the two-side stochastic dispatching model comprises an objective function and constraints; (2)	analyzing and approximating a Gaussian mixture distribution satisfied by a random variable, appearing in the constraints, based on a reserve demand constraint and a power flow constraint of the constraints in step (1), to obtain an approximate expression of the random variable; (3) transforming the two-side stochastic dispatching model in step (1) into a deterministic optimization model based on the approximation of the random variable in the reserve demand constraint and the power flow constraint in step (2); and (4) using an interior point method to solve the deterministic optimization model transformed in steps (1) to (3), to obtain a power generation plan of thermal power units and renewable energy power stations”. As is evident from the background, these limitations fall into the “mathematical concepts” group of abstract idea. The recited limitation “step (1)” is to establish mathematical formulas. The recited limitations “step (2)”, “step (3)” and “step (4)” are to conduct mathematical calculations. These recited limitations are identified as a judicial exception since mathematical concepts are not accorded the protection of patent laws.
Step 2A Prong Two: Besides the abstract ideas, the claim recites additional elements “power grid” and “power generation plan of thermal power units and renewable energy power stations”. These additional elements are recited so generically (no details whatsoever are provided other than that they are generic thermal power units and renewable energy power stations of a power grid). As such, these additional elements can be viewed as nothing more than an attempt to generally link the use of the judicial exception to a technology field of a power grid with thermal power units and renewable energy power stations, and do not integrate the judicial exception into a practical application. 
Step 2B: As recited above, the additional elements “power grid” and “power generation plan of thermal power units and renewable energy power stations” merely link the recited judicial exception to a particular technology environment. When considered individually or in combination, there additional elements do not provide an inventive concept and thus does not amount to significantly more.
Therefore, claim 1 is directed to abstract idea without significantly more, and is not patent eligible. 

Regarding claim 2, claim 2 depends on claim 1 and recites additional steps which fall into the “mathematical concepts” group of abstract idea. The recited additional steps are to minimize and approximate formulas under multiple constraints, and are related to various mathematical calculation. Therefore, claim 2 is also directed to abstract idea without significantly more, and is not patent eligible. 

Regarding claim 3, claim 3 depends on claim 1 and recites additional steps which fall into the “mathematical concepts” group of abstract idea. The recited additional steps are to approximate formulas, and are related to various mathematical calculations. Therefore, claim 3 is also directed to abstract idea without significantly more, and is not patent eligible. 

Regarding claim 4, claim 4 depends on claim 1 and recites additional steps which fall into the “mathematical concepts” group of abstract idea. The recited additional steps are to transform mathematical constraints and solve mathematical model, and are related to various mathematical calculations. Therefore, claim 4 is also directed to abstract idea without significantly more, and is not patent eligible. 

To overcome the 101 rejections, Applicant is suggested to add following limitation to claim 1:
“operating the thermal power units and the renewable energy power stations based on the power generation plan”.

Allowable Subject Matter
Claims 1-4 would be allowable if amended to overcome the 101 and 112(b) rejections and/or objections set forth in this Office Action. 

Reason For Allowance
Claim 1 recites limitations “(1) establishing a two-side stochastic dispatching model based on a hyperbolic tangent function approximation, wherein the two-side stochastic dispatching model comprises an objective function and constraints; (2) analyzing and approximating a Gaussian mixture distribution satisfied by a random variable, appearing in the constraints, based on a reserve demand constraint and a power flow constraint of the constraints in step (1), to obtain an approximate expression of the random variable; (3) transforming the two-side stochastic dispatching model in step (1) into a deterministic optimization model based on the approximation of the random variable in the reserve demand constraint and the power flow constraint in step (2); and (4) using an interior point method to solve the deterministic optimization model transformed in steps (1) to (3), to obtain a power generation plan of thermal power units and renewable energy power stations”. No prior arts have been found to, individually or in combination, teach or suggest these limitations in the context of other limitations of the claim. Therefor, claim 1 together with its dependent claims 2-4, would be allowable if amended to overcome the 101 and 112(b) rejections and/or objections set forth in this Office Action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Lubin (paper “"Two-sided linear chance constraints and extensions" published in year 2016): teaches a two-sided linear chance-constraint model under Gaussian uncertainty for power system application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192. The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES CAI/Examiner, Art Unit 2115